Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
No hay duda que la ola de criminalidad que azota a nues-tro Puerto Rico es, y debe ser, causa de profunda y particular preocupación para todas las personas que tienen que ver de una u otra forma con la administración de la justicia en este país. Es un hecho incuestionable que nuestra ciudadanía vive momentos de terror y zozobra con motivo de la misma. Ya no se trata de leer en los distintos rotativos sobre situaciones y personas —desconocidas para nosotros— que han sido vícti-mas de los desmanes de un forajido. Hoy día prácticamente todas y cada una de las familias puertorriqueñas han experi-mentado en carne propia la angustia indescriptible que causa el haber sido objeto de un crimen. Definitivamente ha llegado *185el momento de actuar; ello constituye un deber ineludible para cada uno de los funcionarios de este Gobierno que laboramos día a día en la administración de la justicia.
Existen, sin embargo, distintas formas y maneras de com-batir el problema: algunas correctas, otras desacertadas.
Somos del criterio que se combate efectivamente la crimi-nalidad, entre otros, nombrando cada día más y mejores agen-tes del orden público; entrenando adecuadamente a aquellos que ya forman parte de la fuerza policiaca; nombrando fisca-les que estén capacitados para desempeñar dichos cargos, ofre-ciéndoles a éstos cursos de mejoramiento profesional que les permitan competir de igual a igual con los abogados en la práctica privada de la profesión; designando jueces a nivel de instancia verdaderamente competentes y aprobando la legis-lación necesaria para que éstos nunca puedan ser objeto de pre-siones e influencias extrañas al ejercicio de sus cargos; me-jorando los salarios de todos los antes mencionados funciona-rios públicos para así poder atraer, y evitar el éxodo de, los competentes; concediéndole a la Rama Judicial la tan nece-saria autonomía fiscal para que ésta pueda implementar los programas que son necesarios; construyendo y manteniendo prisiones adecuadas y seguras que no sólo le brinden lo nece-sario a los convictos de delito sino que impidan que éstos se escapen impunemente de las mismas; aprobando legislación adecuada que impida que le sea concedida libertad bajo pala-bra a reclusos que no lo ameritan; etcétera.
Ahora bien, la criminalidad que todos padecemos y sufri-mos definitivamente no se combate eliminando de un plumazo —sin necesidad para ello— las garantías procesales que a través de los años este Tribunal ha considerado prudente y procedente en derecho reconocerles a toda persona que es acu-sada y convicta de la comisión de un delito público. Somos del criterio que la decisión que hoy emite este Tribunal no sólo es innecesaria y errónea sino que lamentablemente es el producto de una noción equivocada por parte de una mayoría de los *186señores jueces que componen el Tribunal respecto a la forma de combatir la criminalidad, lo cual causa que la misma re-sulte inquietante por cuanto ésta puede constituir el comienzo de una tendencia a esos efectos.
El problema de la criminalidad que hoy confrontamos, re-petimos, no se derrota eliminando el derecho a la celebración de una vista sobre fianza en apelación que hace doce (12) años inequívoca y expresamente le concedimos a toda persona que, habiendo sido convicta de la comisión de un delito grave, apela para ante este Tribunal de la sentencia de reclusión que le ha sido impuesta. Después de todo debe recordarse que dichas personas, al momento de la solicitud y celebración de la vista, ya no representan peligro alguno para la sociedad puesto que han sido arrestadas, juzgadas, y se encuentran privadas de su libertad bajo la custodia de las autoridades pertinentes.
La norma implantada —hoy revocada— por este Tribunal en el caso normativo de Pérez Aldarondo v. Tribunal Superior, 102 D.P.R. 1 (1974), era una norma sabia. Escuchar nunca le ha hecho daño a nadie. Por el contrario, si algo demuestra la experiencia es que el hacerlo impide que actuemos impen-sada y apresuradamente, lo que a su vez, tiende a evitar las equivocaciones; esto es, que cometamos injusticias que luego tengamos que lamentar.
Dicha vista no beneficiaba en nada al criminal empeder-nido que merece y debe estar en la prisión. La misma única-mente podía resultar de ayuda a aquel acusado que, no obs-tante haber sido declarado convicto por el juzgador de los he-chos, podía demostrar, mediante prueba al efecto y a satisfac-ción del tribunal, que permanenciendo en libertad no repre-sentaba peligro alguno para la sociedad y que contaba con buenos fundamentos en derecho para prevalecer en apelación. ¿Por qué no brindarle la oportunidad de poder demostrarlo adecuadamente en una vista?
Por otro lado, la experiencia a través de los doce (12) largos años en que ha estado vigente la referida norma demues-*187tra que la implantación de la misma ni ha resultado onerosa para el Estado ni ha causado mayor alteración o perjuicio en el curso normal de los procedimientos a nivel de instancia. Es por ello que su revocación por una mayoría de los señores que componen el Tribunal sorprende y llama tanto la atención.
La nueva norma, implantada mediante la decisión que hoy se emite, tiene un “extraordinario parecido” con aquella que rige, en casos civiles, los procedimientos contemplados por la Regla 49.2 de Procedimiento Civil de 1979. Ortiz Serrano v. Ortiz Díaz, 106 D.P.R. 445 (1977). Ello resulta ciertamente inquietante.
Los que pretenden equiparar los procedimientos bajo las Reglas de Procedimiento Civil a aquellos reglamentados por las Reglas de Procedimiento Criminal deben siempre recordar que existe una notable y profunda diferencia entre ambos proce-dimientos. Bajo el primero, se trata de la protección de “dere-chos propietarios”; en el segundo está envuelto “algo” mucho más importante: el derecho a la libertad.
La decisión hoy emitida tiene, en adición, un efecto ad-verso sobre nuestra función revisora. La celebración de la vista relativa a la solicitud de fianza en apelación y la resolu-ción que —con determinaciones de hecho explícitos con base a la prueba allí desfilada por ambas partes— venían en la obli-gación de emitir los tribunales de instancia resultaba de ex-traordinaria ayuda en la labor de revisión que de dichos pro-cedimientos este Tribunal tiene la obligación y; responsabili-dad de realizar.
Por último, la decisión mayoritaria pretende evitar la crí-tica aquí consignada haciendo constar que la misma no consti-tuye “una vía franca a los jueces de instancia para que indis-criminadamente y en forma arbitaria resuelvan las solicitudes de fianza en apelación, sin celebrar vista” y que en “caso de duda sobre si están presentes los criterios que fija la Regla 198 y en todo caso en que exista una controversia de hechos sobre *188un aspecto determinante y sustancial debe celebrarse una vista”.
Dicha “norma” no sólo es utópica sino que constituye pre-cisamente lo que el Tribunal expresa que no debe ser: una “vía franca” para que se cometan abusos de discreción; con el agravante de que este Tribunal, con toda probabilidad, no tendrá otra alternativa que “refrendar” los mismos. La mejor prueba de lo anteriormente expresado lo constituye precisa-mente el presente caso.
I
Como sabemos la Regla 198 de Procedimiento Criminal dis-pone, en lo pertinente, que no se admitirá fianza en apelación “cuando el recurso entablado no plantee una cuestión sustan-cial o cuando la naturaleza del delito o el carácter y anteceden-tes penales del acusado aconsejen, a juicio del tribunal y para la protección de la sociedad, la reclusión del convicto mien-tras se ventile el recurso”. En otras palabras, para que un convicto de delito grave pueda lograr permanecer en libertad mientras se dilucida su apelación tiene que “convencer” al tribunal de instancia —o a este Tribunal— que su recurso plantea, por lo menos, una cuestión sustancial de derecho y que él no representa peligro para la sociedad.
En el presente caso, no hay duda que se cumple con el primero de los requisitos, esto es, que el recurso plantea una cuestión sustancial. (1) Está en controversia el segundo de los requisitos. Los peticionarios alegaron ante el foro de instancia —y plantean ante nosotros— que ellos no representan peligro alguno para la sociedad. A esos efectos alegan que no tienen antecedentes penales y que pueden presentar prueba de su “no *189peligrosidad” en la vista que el tribunal de instancia se ha negado a celebrar.
El foro de instancia denegó la solicitud de fianza en apela-ción, sin celebrar vista, expresando que a su juicio los peticio-narios constituyen un peligro para la sociedad por cuanto la prueba desfilada durante el juicio demostró que ellos eran “miembros y/o estaban íntimamente vinculados a la notoria pandilla de los hermanos Martínez del Pueblo de Santa Isabel”(2)
Este Tribunal confirma y refrenda dicha actuación. De acuerdo a la nueva norma implantada, ¿no se supone que un tribunal de instancia venga obligado a celebrar vista en “caso de duda sobre si están presentes los criterios que fija la Regla 198 y en todo caso en que exista una controversia de hechos sobre un aspecto determinante y sustancial”? (Énfasis su-plido. )
¿Cómo es factible que ello así pueda ser demostrado por los aquí peticionarios si no se le concede la vista que solicitan precisamente con ese propósito? Para poder determinar si el fundamento aducido por el foro de instancia encuentra o no apoyo en la prueba desfilada durante el juicio, ¿acaso no se tendrá que esperar a que se eleve la exposición narrativa de toda la prueba desfilada o de la transcripción de la evidencia de la misma? ¿Cuándo será eso? ¿No será ya muy tarde para pasar juicio sobre si los peticionarios tienen derecho a perma-necer en libertad en lo que se dilucida su apelación? ¿No es más aconsejable que las dos partes tengan la oportunidad de presentar su prueba sobre ese aspecto en una vista señalada exclusivamente a esos efectos, propiciándose de esa forma la revisión de la resolución emitida por la parte perdidosa ante este Tribunal en una forma responsable e inmediata?
*190¿No constituye la presente decisión el mejor ejemplo de que la nueva norma implantada constituye una “vía franca” para que algunos jueces de instancia resuelvan las solicitudes de fianza en apelación, sin celebrar vista, en una forma arbitra-ria e indiscriminada? ¿Tenemos ante nosotros alguna prueba que sostenga la conclusión del tribunal de instancia de que los peticionarios constituyen un peligro para nuestra sociedad? ¿Cómo es posible que una mayoría de los señores jueces que componen este Tribunal entiendan que están en óptimas con-diciones, en estos momentos y bajo estas circunstancias, de pasar juicio sobre la corrección de la actuación del foro de instancia en el presente caso?
No estamos dispuestos a “dispensar” justicia de esta forma y manera. Es por ello que disentimos.

 Se plantea que el tribunal de instancia cometió error al negarse, sin causa justificada, a aceptar la renuncia que de su derecho a juicio por ju-rado realizaron los aquí peticionarios al ser llamado el caso para juicio.


 Recordamos las expresiones vertidas por este Tribunal en Pueblo v. Ayala Ruiz, 93 D.P.R. 704, 706 (1966), a los efectos de que este Tribunal no debe sancionar “en nuestro medio el eneausamiento de determinadas perso-nas que se reputan como infractores de la ley (crime by reputation)”.